DETAILED ACTION
Claims 1, 3-5, 8-12, 14, and 21-28 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021, has been entered.
 
Recommendations
In claim 21:
The examiner recommends one full indentation (as opposed to one space) for the “extracting…”, “using…”, and “in response to…” paragraphs spanning lines 10-14 on page 8.
Given the above change, the examiner further recommends one more full indentation for the subsequent “creating…” and “initializing…” paragraphs on p.8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8-12, 14, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, 3rd to last paragraph, “the updated confusion matrix”, because the reference to “updating” was replaced 7 lines up.  It appears applicant could delete “updated”.  However, even with such a change, there are multiple previous instances of “a confusion matrix” and it is not clear that “in the new BCT entry” in the 6th-7th
In claim 8, starting in lines 8-9, all instances of “the at least one of the one or more BCT entries corresponding to the detected branch instruction”.  Are these the entries of lines 2-3, or the entries of claim 1 (in the “using…” paragraph)?  These could be two different sets of entries corresponding to the detected branch.
In claim 8, both instances of “the actual outcome of the detected branch instruction”  This could refer back to lines 6-7, or to the actual outcome in claim 1 on page 3, lines 8-9.
In claim 8, “the predicted outcome of the detected branch instruction”.  This could refer back to lines 4-5, or to the predicted outcome in claim 1 on page 3, lines 6-7.
In claim 9, “the at least one of the one or more BCT entries that corresponds to the detected branch instruction”, for similar reasons as above.
In claim 12, last paragraph on page 6, “the updated confusion matrix” for similar reasons as above (for claim 1).
In claim 21, starting in the 2nd to last “updating…” paragraph, “the at least one of the one or more BCT entries corresponding to the detected branch instruction”.  Does this refer back to the “using…” paragraph, or to the “wherein…” paragraph starting on page 8, line 19?
In claim 22, all instances of “the at least one of the one or more BCT entries corresponding to the detected branch instruction” for similar reasons.
In claim 22, “the confusion matrix the at least one of the one or more BCT entries corresponding to the detected branch instruction”.  Claim 21 appears to encompass an embodiment in which there may be two separate confusion matrices in each BCT entry (page 8, lines 5-7, and page 8, 2nd
In claim 28, both instances of “the actual outcome of the detected branch instruction” for similar reasons as above.
In claim 28, “the predicted outcome of the detected branch instruction” for similar reasons as above.
In claim 28, 2nd to last paragraph on page 10, “the updated confusion matrix” for similar reasons as above (for claim 1).
In claim 28, last two paragraphs, both instances of “the set of classifier parameters”.  Is this the set from the 3rd to last paragraph or from claim 21?
Claims 1, 12, and 28 are indefinite because it is not clear what is meant in the last three paragraphs.  The examiner’s understanding, from FIGs.4-5B, is that the branch instruction itself is not stored in the new BCT entry.  However, the claims read as if the branch is in the BCT.  If the examiner is incorrect, please point the examiner to support.  If not, it appears applicant could replace “in” with --associated with-- in the last two paragraphs.  If applicant is claiming that the classifying is in the new BCT entry, the examiner does not understand how one classifies in the BCT and then, in response to the classifying, updating the branch type BCT field of the new BCT entry.  That is, it is the examiner’s understanding that classifying in the new BCT entry would involve writing the branch type BCT field of the new entry.  Thus, if this field is already updated how is it further updated in response to the classifying?  Again, the examiner believes the use of --associated with-- may correct all clarity issues.
All dependent claims are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1, 3-5, 8-12, 14, and 21-28 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183